 LOCAL 416,SHEETMETALWORKERS443Local 212,International Brotherhood of Teamsters,Chauffeurs,Warehousemen,and Helpers of Ameri-ca, Ind.and North Bros. Ford, Inc. Case 7-CB-2650May 3, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSOn January 30, 1973, Administrative Law JudgeJennie M. Sarrica issued the attached Decision in thisproceeding. Thereafter, the Charging Party filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt her recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Local 212, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men, and Helpers of America, Ind., Westland, Michi-gan, its officers, agents, and representatives, shall takethe action set forth in the said recommended order.' In the absence of exceptions thereto,we adopt,pro forma,the Adminis-trativeLawJudge's conclusions that RespondentUnion hasengaged inconduct violative of Sec 8(b)(2) and Sec. 8(b)(I)(A) of the Act.denying thoseallegations.All parties were present and par-ticipated in the hearing.Based on theentire record, including my observation ofwitnessesand after due consideration of the brief filed bythe Charging Party only, I make the following:FINDINGS OF FACT ANDCONCLUSIONS OF LAWIJURISDICTIONNorthBros.Ford, Inc., the Charging Party, herein calledthe Company, is a Michigan corporation engaged in theretail saleand service of automobiles, trucks, campers, andrelated products at its place of business in Westland, Michi-gan. During the 12 months ending December 31, 1971, arepresentative period, it had gross revenues in excess of$500,000, and purchases in excess of $100,000 of whichgoods valued in excess of $50,000 were transported anddelivered to its place of business directly from points locat-ed outside the State of Michigan. I find that the Companyis,and has been at all times material herein, an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.II.THE LABOR ORGANIZATIONRespondent, Local 212, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, Independent, herein called Respondent or theUnion, is a labor organization within the meaning of Sec-tion 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The IssuesIn substance, it is alleged in the complaint and denied inthe answer that, by its threats to apply and efforts to invokethe union-security clause of the applicable collective-bar-gaining agreement in order to compel payment by employeeJack Hillman of a $300 union membership initiation feespecifically excluded by that clause, Respondent restrainedand coerced employees in violation of Section 8(b)(1)(A)and attempted to cause an employer to discriminate in amanner forbidden by Section 8(a)(3), thereby violating Sec-tion 8(b)(2) of the Act.DECISIONSTATEMENT OF THE CASEJENNIE M. SARRICA,AdministrativeLaw Judge: Upon duenotice, this proceeding under Section 10(b) of the NationalLaborRelations Act, as amended(29 U.S.C. 151,et seq.),hereinafter referredto as the Act,was tried before me atDetroit,Michigan,on September20, 1972,pursuant to acharge filed June 30,1972, a complaint issued August 1,1972, presenting allegations that the Respondent,Local 212,International Brotherhood of Teamsters,Chauffeurs, Ware-housemen and Helpers of America,Ind., committed unfairlabor practices within the meaning of Section 8(b)(1)(A)and Section 8(b)(2) ofthe Act,and Respondent's answerB. Relevant Contract ProvisionsThe Company and Respondent are parties to a collective-bargaining agreementeffective from May 1, 1971, throughApril 30, 1974, which covers the positionof salesmen in-volved herein. This contract contains the following provi-sions as articleII, sections 3 and 5.Union SecuritySection 3.Employees covered by this Agreement at thetime it becomes effective and who are members of theUnion at that time, shall be required as a condition of203 NLRB No. 81 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontinued employment to continuemembership in theUnion forthe durationof this Agreement. Employeescovered bythis Agreementwho are notmembers of theUnion at the time it becomes effectiveor employeeshired, rehired,reinstatedor transferred into the bar-gaining unit after the effectivedateof thisAgreement,shall be requiredas a conditionof continued employ-ment to become members ofthe Unionat or within ten(10) daysafter the thirtiethday followingsuch effectivedate or date of hire,reinstatement or transferwhichev-er is later.However, the Employer shall not justify anydiscrimination against anemployee fornon-member-ship in a labor organization if he has reasonablegrounds forbelieving thatsuch memberhsip was notavailable to the employee on the same termsand condi-tions generallyapplicable to the other employees, or ifhe has reasonable groundsto believe thatmembershipwas denied or terminated for reasons other than thefailure of the employeeto tender the periodic dues, andsuch tender ofperiodic dues,but specifically excludinginitiationfees,uniformlyrequiredas a condition of ac-quiring or retaining membershipin the Union shallfullysatisfy the conditionprecedent to employment orcontinued employment hereunder.[Emphasis sup-plied.]Check OffSection 5.The Company will deduct from the pay ofeach employee covered by this Agreement all currentmembership dues provided that at the time of suchdeduction there is in the possession of the Company acurrent written assignment(authorization)executed bythe employee in the form and according to the termsof the authorization form attached as an addendum tothis Agreement and incorporated by reference herein.The official checkoff authorization form appended tothe contract,by its specific language,is limited to "member-ship dues only."C. The Conduct InvolvedIt is admitted that at all times material hereinCarl VanZant,president, ThomasP.White, secretary-treasurer, andEugene Salvatore,dealer representative(stewardlheld thepositions in Respondent indicated,and actedon behalf ofand as agents for Respondent within the meaning of Section2(13) of the Act.Although there was considerable confusionwith respectto precise dates,a compositeof the credibletestimony to-gether with documentary evidence indicates the sequence ofevents presented herein.On May 1, 1972, JackHillman wasemployedby the Companyas a new car salesman.Shortlythereafter, Hillman wasadvised byunion steward Salvatorethat to become a memberof Local 212 he would be requiredto paya $300initiation fee and that "there were certaintimes allotted todo thatin." In three or four subsequentconversationsinMay and early June 1972 Salvatore in-formed Hillman thatif the $300 was not paid Salvatorewould haveto notify company president Jim North, andHillman would have to be fired from the organization. Insuch conversations Hillman contended that he should nothave to pay the initiation fee as he had been a union mem-ber at his former place of employment. Salvatore respondedthat he would require the same from Hillman as he did ofother employees and if any alternative arrangement was tobe made Hillman would have to talk with respondent presi-dent, Carl Van Zant. Hillman indicated he would take careof it, and called Van Zant who, at Hillman's request, hadthe records of Local 212 checked. Van Zant advised Hill-man through Salvatore that there was no record ofHillman's membership in Local 212 and he would have topay the $300 initiation feelAround mid-June 1972, but before the 15th, Salvatoretold Jim North that Hillman had not paid his initiation feeto which North replied "That's your problem, not mine."On June 15, Salvatore gave North a letter bearing that date.At this time Salvatore commented that Hillman had notpaid the $300 initiation fee and was not a member in goodstanding; therefore he was handing the letter to North to"take corrective action." Salvatore did not specify whatwould constitute "corrective action." 2 Shortly thereafterNorth called Hillman into the office and asked him what hismembership status with Respondent Union was. Hillmanreplied he believed he was still a member and should nothave to pay the initiation fee. On June 22, 1972, Hillmanexecuted and gave to the Company's paymaster a duescheckoff authorization for payroll deduction and paymentof dues to Respondent, using a form supplied by the Com-pany. Soon thereafter Salvatore again approached Northand told him Hillman would have to pay the $300 initiationfee or the Company "would have to let him go," to whichNorth replied "read the contract." In this, or another con-versation around the same time, Salvatore advised North itwas his contention that since Hillman had not paid the $300he had not become a "member in good standing" as re-quired by the contract and, at least once in the presence ofRobert Barrett, company sales manager,Salvatore toldNorth that he would have to "depose" Hillman if Hillmandid not "come over with the money."By a letter dated June 27, 1972, and a check to the Com-pany for $15, respondent secretary-treasurer Thomas P.White refunded the membership dues tenderedby the Com-pany pursuant to Hillman's June 22 checkoff authorization,with the explanation that "The Local Union cannot acceptr It is stipulated that Automotive Salesmen'sAssociation,Independent,was the previous collective-bargaining representative of auto salesmen of theCompany.Itwould appearthat thisunion also previously representedsalesmen with similar employers in the areabut maynow be defunct and thatthis is the union Hillman made reference to when he claimed to have paidthe $300 initiation fee and to have been an active organizing member. Docu-mentary evidence and testimony designed to establish that Respondent is thelegal successor of this organization,a relationshipdenied byRespondent,were rejected at the hearing as having littlerelevancyeither as backgroundto establish the violation alleged or as bearing on anyemedywhich may berequired in this proceeding. A continuing exception to rulings made on theoffer of proof and argumentsadvancedin this connection was granted. Thoserulings areherebyaffirmed.However, a statement of these contentions doesmake some of the testimony concerning Hillman's asserted membershipmore intelligible.2The letterreads: "This isa formal notice to informyou that Jack Hillmanis not a member in good standingwith our Union,Local 212 Teamsters. Wetrust that action willbe taken forthwith to correctthis violation." LOCAL 212, TEAMSTERS445dues from Mr. Hillman due to the fact that he is not amember in good standing of the local." North told Hillmanthat the checked-off dues had been refunded by the Unionand that the Company was going to file a charge with theNational Labor Relations Board.The charges herein werefiled on June 30, 1972?In numerousconversations during June and early July,both Hillman and Salvatore related to Barrett their re-spective contentions vis-a-vis the Union'sdemands thatHillman pay the $300 initiation fee. In some of these conver-sations with Salvatore,Barrett asked him to be lenient aboutthe $300 and on two such occasions before July 5, Salvatoreinformed Barrett that if North refused to require Hillmanto pay the$300, the salesmen intended to walk out. Barrettreported the latter statements to North.On July 5, North told Hillman that he was going to haveto make a decision on whether he intended to stay with theCompany; for, "if the Union pushed this thing to the endwe're going to have to fire you because you are not a mem-ber in good standing per the Union. Now you've got tobecome a member in good standing in order to satisfy theterms of the contract." North testified that Barrett told himof Salvatore's statements regarding a walkout and that be-cause of the pressures being brought upon him he changedhis position as indicated by this last-mentioned conversa-tion even though he had by then filed the unfair laborpractice charges. On July 10, Hillman paid the $300 in cashto Salvatore and obtained a dated receipt therefor.Salvatore denied that there was any discussion of a walk-out in his conversations with Barrett.Rather,he recalled,Barrett sought from him more lenient application of thecontract because Barrett wanted easier hiring. Salvatore de-nied discussing Hillman's employment status with Hillmanor demanding that Hillman be fired. He asserted that hemerely tried to apply and live up to the contract. Salvatorealso denied making any threats. He testified, however, thathe had "a lot of heated discussions" with North with respectto the contract and "may have" said to North that unlessthe Company withdrew the charges he would invoke thecontract provision permitting only one probationary em-ployee at a time. Assertedly, around that time, the Companyhad four or five such employees. Salvatore admittedly didnot recall the details of his June 15 conversation with North.Nor was he able to testify readily as to what was actuallysaid in conversations with Hillman or Barrett.Salvatoreasserted he said the same thing to Hillman he had told allthe other employees,namely,that the $300 initiation fee wasa condition of becoming a union member; not that it wasa condition of employment. However, he indicated that asthe one directly involved in administering the contract forRespondent it was his position that if a man has not paidhis $300 initiation fee he is not a member in good standingwith the Union as required by the contract and in suchcircumstances Hillman's dues checkoff authorization "hadno bearing."4This statement of position,aswell as3 I find no merit in the contention of Respondent's counsel that proof ofthe alleged violationsmust restonly on conduct which occurred before thefiling of the charges herein.Testimony was elicited showing that the checkoff authorization formused was not that provided for in the collective-bargaining agreement, thatSalvatore's actions outlined above, is consistent with UnionPresident Van Zant's statement of the Respondent's posi-tion, which was that if an employee does not pay the $300initiation fee he is not a member in good standing so far asthe Union is concerned and where the Union had a contractrequiring membership in good standing the Union wouldask the employer to follow the contract. Van Zant indicatedthat the Union had never specifically requested that a manbe discharged.In light of the foregoing, Salvatore's entire testimony, andthe candid plausibility of the testimony of other witnesses,I do not credit the denials by Salvatore, which in the mainappear to be statements of his interpretation of the legaleffect of his statements and conduct rather than any attemptat a factual report of what was said and what occurred.D. Analysis and FindingsThe parties to a collective-bargaining agreement maycontract for a union-security clause which is more restrictivethan that permitted by Section 8(a)(3) and (b)(2) of thestatute. In such event the parties may not lawfully exceedthe limitations of their contract provision. The Act pros-cribes application of a union-security clause to affect anemployee's job tenure for nonmembership if suchstatus isdue to reasons "other than his failure to tender the periodicdues and the initiation fees uniformly required as a condi-tion of acquiring or retaining membership." However, thecollective-bargaining agreement between the Respondentand the Company specifically excludes initiation fees fromthe conditions for acquiring or retaining union membershipenforceable under penalty of discharge. Thus, under theiragreement, the parties could not require as a condition ofemployment that employees pay the initiation fee. In thisrespect Respondent's position appears to be that when itinvoked the union-security clause Hillman had not becomea member in good standing as required by the contractwithin the time limitation permitted.5However, Respon-dent could not, with impunity, seek to invoke the dischargepenalty for nonmembership if such nonmembership wasbecause ofHillman's failure to pay the initiation fee.The record establishes that eachtimeHillman was ap-proached by the union steward the emphasis of the demandwas upon the requirement that he pay the $300. Indeed,each approach by the Union made to company officials toobtain their assistance or to state the Union's position vis-a-visHillman's side of the dispute, was in terms of the $300initiationfee.Even Respondent president's reply toHillman's assertionthat he was already a member andshould not be required to pay the $300 initiationfee againwas to the point that there was no record of his membershipin Local 212; therefore he would have to pay the $300. Thus,the Companynever senta copy of it to the Union or specificallyadvised theUnionthata checkoff authorizationin itsfavor had beenexecutedby Hill-man; andthat the Unionnever advisedthe Companyit lacked a record ofa dues deduction authorizationby Hillman orquestioned the form of suchauthorization.As thetendereddues were rejectedon other grounds, I finditunnecessary to determinethe significanceof these circumstances.5Thispositionis implied by statements of RespondentwitnessesTheRespondent's representative neitherfiled a briefnor arguedorally on therecord. 446DECISIONSOF NATIONAL LABOR RELATIONS BOARDat the outset of his employment, the demand made uponHillman as preliminary and essential to his obtaining mem-bership in Respondent Union was the payment of a $300initiation fee, and he was told at that time by the unionsteward that he had a certain time within which to make thispayment. As the time factor undoubtedly referred to the 40days permitted by the contract union-security clause, therecan be no question but that the steward was purportedlyadvising Hillman of his contract obligations rather thanmerely inviting him to become a union member. I find theportent conveyed by Salvatore in this initial conversationwas that Hillman was required to pay $300 initiation feewithin 40 days in order to retain his job. It is well establishedthat when a union requires a new employee to perfect mem-bership under a lawful union-security agreement, it has aduty to notify the employee as to what his obligations are. 6Even accepting the steward's version of their first conversa-tion, the advice given hardly fulfills the Union's fiduciaryobligation which I find the law to require, namely, to accu-rately advise new employees of their obligations under thecontract union-security clause.7 On three or four occasionsthereafter in May and early June 1972, union steward Salva-tore threatened Hillman, in effect, that if he did not pay theinitiation fee he would lose his job. A union may not lawful-ly threaten to do what would be unlawful for it to do. 8Accordingly, I find that by each of these conversations ofSalvatore with Hillman, Respondent Union violated Sec-tion 8(b)(1)(A) of the Act.Further, as an attempted unfair labor practice is as mucha violation of the Act as a successful one,9 and a union maynot lawfully enlist theassistanceof an employer in forcingan employee to do that which he could not be required todo lawfully under the union-security clause,10 I find thatSalvatore's approach to Company President Jim North be-fore June 15 concerning Hillman's failure to pay the initia-tion fee, and his statement to North after June 22 thatHillman would have to pay the $300 initiation fee or theCompany would have to let him go,as well asSalvatore'scomment on June 15 when he handed the letter to Northwere unlawful attempts to cause the Company to violateSection 8(a)(3) and, therefore, were violations of Section8(b)(2) and (1)(A) of the Act. Additionally I find Salvatore'sthreats made to Sales Manager Barrett on two occasionsbetween June 15 and July 5, to the effect that if Northrefused to require Hillman to pay the $300 thesalesmenintended to walk out, further attempts by Respondent tocausediscrimination with respect to Hillman's terms andconditions of employment and that Respondent therebyviolated Section 8(b)(2) and (1)(A).11 Finally, the fact that6 SeePhiladelphia Sheraton Corporation,136 NLRB 888, 896,enfd. 320F.2d 254(C.A. 3). SeeAllied Maintenance Company,196 NLRB 566.7 Accord:International Union of Electrical,Radio and Machine Workers,AFL-CIO,Frigidaire Local 801[General Motors Corp.] v. N.L R B.,307 F.2d679, 683, (C.A.D.C.),enfg.129 NLRB 1379 and 130 NLRB 1286, cert.denied371 U.S 936 (1962).8 SeeThe Eclipse Lumber Co. Inc.,95 NLRB 464, 473.9SeeThe North Electric Manufacturing Company,84 NLRB 136, 155.10 SeeInternational Brotherhood of Boilermakers,Iron Ship Builders, Black-smiths, Forgers and Helpers,Local Lodge 338 (Eidal International DivisionSouth-West Factories,Inc.), 166 NLRB 874.11Although the complaint does dot specifically allege threats of a walkout,the matter was fully litigated.However,no finding is made upon evidenceHillman had made no tender of regular dues and had notsought membership without payment of the $300 initiationfee 2 before the June 15 letter seeking to invoke the union-security contract sanction against him was presented to theCompany is not dispositive of the issue with respect to thatletter.Although the letter itself makes no mention of theinitiation fee but is worded in terms of Hillman's lack ofmembership in good standing, the simultaneous commentsby the union steward while handing the letter to the Compa-ny made it clear that the reason for the letter was the non-payment of the $300. In the circumstances, I find that atender of regular membership dues without the payment ofthe initiation fee would have been futile. 13 Respondent'ssubsequent actions verify this conclusion for Hillman's ten-der of dues through his checkoff authorization was refund-ed to the Company on the ground that Hillman was not amember in good standing of Local 212.14 Thus, as stated bySalvatore, without the $300 initiation fee Hillman's checkoffauthorization "had no bearing." Accordingly, I find that byits letter of June 15, 1972, invoking the contract union-security clause, Respondent violated Section 8(b)(2) and(1)(A) of the Act. 15IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III,above, occurring in connection with the operations of theCompany set forth in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic, and com-merce among the several States, and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V THE REMEDYHaving found that the Respondent has violated Section8(b)(1)(A) and 8(b)(2) of the Act, I shall recommend that itcease and desist therefrom and take certain affirmative ac-tion designed to effectuate the policies of the Act. The Gen-eralCounsel amended the complaint at the hearing torequest that, as part of the remedy for the unfair laborpractices committed, Respondent be required to refund toHillman the $300 paid by him to Salvatore on July 10, 1972.As this money was exacted under the Company's threat ofdischarge brought about by Respondent's coercive threatsof retaliation made to the Company, I deem it necessary, inrelating to threatsto strictly enforce the contractlimitation on the numberof probationary employees, as I do not believe the matter was fullylitigated.1do not view Hillman's statementsto union representatives that hebelieved hewas a union memberand his request that the unioncheck itsrecords as inconsistentwith this conclusion.13 SeeInternationalLongshoremen's and Warehousemen's Local 17, Interna-tional Longshoremen's and Warehouse's Union(GeorgeMower),172 NLRB2016, enfd. 431 F.2d 872 (C.A9), Great Lakes District, Seafarers'Internation-al Union of North America, AFL-CIO (Tomlinson Fleet Corp),149 NLRB1114, 1120, and cited cases.14 Literally read, the complaintalleges the refund of tendered dues to bean independent violation of Sec. 8(b)(1)(A). AlthoughIview this fact asrelevant andpart of the context of Respondent's unlawful conduct,I do notfind refusalof dues,in andof itself, unlawful restraint and coercion.i5 SeeLocal Union No 749InternationalBrotherhood of Boilermakers, IronShip Builders, Blacksmiths Forgers & Helpers, AFL-CIO (California Blowpipe& Steel Co.),192 NLRB 502, enfd. 466 F.2d 343 (C.A.D.C., 1972), holdingthat such violations are based on the real reason,not merelythe stated reasonfor Respondent's actions. LOCAL 212,TEAMSTERS447order to effectuate the policies of the Act, and shall recom-mend that the Board require, that Respondent refund toHillman the $300 paid by him together with interest at 6percent per annum from July 10, 1972.16 I shall also recom-mend that Respondent be required to withdraw its June 15,1972, letter requesting the Company to take corrective ac-tion with respect to Hillman's lack of membership in goodstanding and that it notify Hillman of the withdrawal ofsuch request and assure him that it will not require him toperform any act or pay any moneys as a condition of contin-ued employment, except to pay periodic dues uniformlyrequired for membership in accordance with the existingagreement.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Companyisengaged in commerce within themeaning of Section 2(6) and(7) of the Act.2.Respondent is a labor organization within the meaningof Section2(5) of the Act.3.By attempting to cause North Bros.Ford,Inc., to dis-criminate against Jack Hillman in violation of Section8(a)(3) of the Act, as found above,the Respondent Unionhas engaged in unfair labor practices within the meaning ofSection 8(b)(2) of the Act.4.By restraining and coercing employees in the exerciseof rights guaranteed them by Section7 of the Act, as foundabove,the Respondent Union has engaged in unfair laborpractices within the meaning of Section 8(b)(1)(A) of theAct.5.The aforesaid violations are unfair labor practices af-fecting commerce within the meaning of Section 2(6) and(7) of the Act.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record in the case,and pursuantto Section 10(c) of the NationalLaborRelations Act, asamended,I hereby issue the following recommended:ORDER17Respondent,Local 212,International Brotherhood of16Counsel for the ChargingPartyurged that the remedy also require areturn tender of the $300 initiation fee be made to all employees hired by theCompanywithin the 10(b) period on the assumption that such sums wereexacted in a like manner.I do not find that this record supports such assump-tion even though Salvatore testified he said the same to each new employee.The GeneralCounsel declined to join theChargingParty in this or the addedrequest that the Respondent and its agentsindividually be held jointly andseverally liable forany financial obligation under theremedy. Although thearguments advanced in support of these requests may be meritorious inanother context,I do not find such an unusualremedyrequired on the basisof the record evidence in this case However, as Respondent's steward hasindicated he has taken the same approach to other similarly situatedemploy-ees, the cease-and-desist order will be made applicable to employees of theCompany.17 In the event no exceptions are filed as providedby Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommendedOrderherein shall, asprovidedin Sec. 102.48of the Rules and Regulations,be adoptedby theBoard and become itsfindings,conclusions, and Order,waived for all purposes.Teamsters, Chauffeurs,Warehousemen, and Helpers ofAmerica, Ind., its officers, agents, and representatives,shall:1.Cease and desist from:(a)Failing to fulfill its fiduciary duty to correctly informemployees of their obligation under any existing and appli-cable union-security clause.(b)Restraining or coercing Jack Hillman or any of theemployees of North Bros. For, Inc., by threatening to in-voke the union-security contract clause to affect job tenureunless the employee paid the Union an initiation fee formembership.(c)Attempting to cause North Bros., Ford, Inc., to dis-criminate against Jack Hillman or any of its employees inviolation of Section 8(a)(3).(d) In any like or related manner restraining or coercingemployees in the exercise of the rights guaranteed in Section7 of the Act, except to the extent that such rights may beaffected by an agreement requiring membership in a labororganizationas a condition of employment as authorized bySection 8(a)(3) of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Refund to Jack Hillman the moneys unlawfully ex-acted from him, in the manner set forth in the section enti-tled "The Remedy."(b)Notify North Bros. Ford, Inc., in writing, with a copyto Jack Hillman, that it withdraws its June 15, 1972, requestthat the Company take corrective action because of JackHillman's failure to become a union member in good stand-ing.(c)Notify Hillman, in writing, that it has rescinded itsrequest for his termination of employment and that it willnot require him to perform any act or pay any moneys asa condition of continued employment except to pay peri-odic dues uniformly required for membership in accordancewith the existing agreement requiring membership in goodstanding in Respondent.(d) Post at its offices and at its meeting place wheremembers who are employed by the Company meet copiesof the attached notice marked "Appendix." IB Copies of saidnotice, on forms provided by the Regional Director forRegion 7, shall, after having been duly signed byRespondent's representative, be posted by Respondent im-mediately upon receipt thereof and be maintained by Re-spondent for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to members arecustomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, defaced,or covered by any other material.(e) Forward signed copies of the "Appendix" to the saidRegionalDirector for posting by NorthBros.Ford, Inc., atits place ofbusinessin Detroit, Michigan, in places wherenotices to employees are customarily posted, if the Compa-ny is willing to do so.(f)Notify the Regional Director for Region 7, in writing,is In the event that the Board'sOrder is enforcedby a Judgment of aUnited States Court of Appeals, the words in thenotice reading"Posted byOrder of the National Labor Relations Board" shallread "Posted Pursuantto a Judgmentof the United States Court of AppealsEnforcing an Order ofthe NationalLaborRelations Board " 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithin 20 days from receipt of this Decision, what steps havebeen taken to comply herewith.APPENDIXNOTICETO EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentTO ALLMEMBERS OFLOCAL 212, INTERNATIONALBROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERI.CA, IND AND EMPLOYEES OF NORTH BROS.FORD, INC.After a hearing at which all sides had an opportunity topresent evidence and state their positions, the National La-bor Relations Board has found that we have violated theNational Labor Relations Act, and has ordered us to postthis notice:WE WILL NOT attempt to cause North Bros. Ford, Inc.,to discriminate against any employee, in regard to hireor tenure of employment, or any term or condition ofemployment, in violation of Section 8(a)(3) of the Na-tional LaborRelationsAct, as amended. This meansthat we will not request application of the union-securi-ty provision of the collective-bargaining agreement forfailure to tender the union membership initiation fee orfor any reason other than the failure of such employeeto tender the payment of periodic dues.WE WILL NOT require Jack Hillman or any employeecovered by the agreement made in accordance withSection 8(a)(3) of the Act to pay a $300union member-ship initiation fee, as a condition of continued employ-ment.WE WILL NOT restrain or coerce employees of NorthBros. Ford, Inc., in the exercise of any right guaranteedunder Section 7 of the Act, including the right to refrainfrom engaging in any or all of the activities guaranteedthereunder, except to the extent that such right may beaffected by an agreement requiring membership in alabor organization as a condition of employment, asauthorized in Section 8(a)(3) of the Act.WE WILL refund to Jack Hillman, the $300 initiationfee paid by him with interest a 6 percent per annumfrom July 10, 1972.WE WILL notify North Bros. Ford, Inc., in writing,that we withdraw our request of June 15, 1972, for theapplication of the union-security clause of our contractto Jack Hillman and will notify Jack Hillman, in writ-ing, that we have withdrawn our request and will notdemand that he pay an initiation fee under the union-security contract provision.WE WILL correctly and fully advise new employees oftheir obligations under the union-security provision ofour collective-bargaining agreement.DatedByDatedByLOCAL 212,INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN,AND HELPERS OF AMERICA, IND(Labor Organization)(Representative)(Title)NORTH BROS FORD, INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's office, 500 Book Building, 1249 Washing-tonBoulevard,Detroit,Michigan,Telephone313-226-3200.